Case 4:19-cv-00494-SDJ-CAN Document 90-5 Filed 07/22/20 Page 1 of 2 PageID #: 674
                                                                                       Ex D




                                          Tx CID to Texas Number

                                                           Shaded calls represent months where
  From          To            Call date     Duration       MJ Ministries paid directly for calls
                                                           95 total calls from Texas CID to Texas
  12544428713   14692071254      12/21/18              0.1 CID
  16823026083   14692071254      12/24/18              0.1
  13463138807   14692071254      12/29/18              0.1
  19722363938   14692071254      01/02/19              0.2
  17372005659   14692071254      01/05/19              0.1
  16822043401   14692071254      01/08/19              0.4
  19798143899   14692071254      01/11/19              0.1
  16822043401   14692071254      01/15/19              5.7
  13463138807   14692071254      01/18/19              0.1
  16822043401   14692071254      01/23/19              0.2
  18303919528   14692071254      03/06/19                4
  18328951849   14692071254      03/08/19              0.2
  16822043401   14692071254      03/13/19              0.1
  18303919528   14692071254      03/15/19              0.2
  18174056307   14692071254      03/19/19                1
  13463138810   14692071254      03/23/19              0.1
  18303919528   14692071254      03/26/19              1.8
  14092093033   14692071254      03/30/19              0.1
  19722363938   14692071254      04/02/19              0.1
  14092093033   14692071254      04/06/19              4.3
  19722363938   14692071254      04/07/19              0.2
  19038477460   14692071254      04/12/19              5.3
  19038477460   14692071254      04/19/19              0.2
  19798143899   14692071254      04/21/19              0.2
  14092093033   14692071254      04/23/19              0.2
  13257779726   14692071254      04/24/19              4.6
  19038477460   14692071254      04/26/19              0.2
  18328722956   14692071254      04/30/19              0.6
  18303919528   14692071254      05/03/19              0.2
  19798143904   14692071254      05/07/19              0.2
  13612402177   14692071254      05/10/19              0.2
  13463138810   14692071254      05/17/19              0.2
  19722363938   14692071254      05/25/19              0.4
  14092093033   14692071254      05/31/19              0.2
  14322741340   14692071254      06/04/19              0.2
  18302183282   14692071254      06/09/19              0.2
  12109661594   14692071254      06/11/19              0.2
  13462165069   14692071254      06/16/19              0.2
  12109661594   14692071254      06/18/19              0.2
  18062300082   14692071254      06/22/19              0.2
  17372018536   14692071254      06/28/19              0.2
  13462165115   14692071254      06/30/19              0.2
  17372018536   14692071254      07/02/19              4.9
  12142715651   14692071254      07/07/19              0.2
  14322741340   14692071254      07/13/19              0.2
  13252212549   14692071254      07/14/19              0.2
  14302005910   14692071254      07/24/19              0.2
Case 4:19-cv-00494-SDJ-CAN Document 90-5 Filed 07/22/20 Page 2 of 2 PageID #: 675



  12109661594   14692071254   07/27/19   0.2
  12816127500   14692071254   07/28/19   0.2
  14302005910   14692071254   08/10/19   0.2
  17372018731   14692071254   08/11/19   0.2
  14302005910   14692071254   08/20/19   0.2
  19792273992   14692071254   08/28/19   0.2
  19792273955   14692071254   09/01/19   0.2
  14322741340   14692071254   09/03/19   5.3
  19562755621   14692071254   09/06/19   0.2
  13612251125   14692071254   09/08/19   0.2
  14302005910   14692071254   09/14/19   0.2
  13252461804   14692071254   09/15/19   0.2
  12109661594   14692071254   09/17/19   0.2
  12109661594   14692071254   09/20/19   0.2
  14322741374   14692071254   09/22/19   0.2
  14302005910   14692071254   09/24/19   0.2
  17372018536   14692071254   09/27/19   0.9
  14322741340   14692071254   10/01/19   0.2
  14302160799   14692071254   10/04/19   0.2
  18062300096   14692071254   10/06/19   0.3
  18062300082   14692071254   10/08/19   0.2
  12143604544   14692071254   10/11/19   0.2
  13612401632   14692071254   10/20/19   0.2
  13612401634   14692071254   10/25/19   0.2
  16823026231   14692071254   10/27/19   0.6
  18062300046   14692071254   10/29/19   0.3
  18176979167   14692071254   11/02/19   0.2
  12147406839   14692071254   11/03/19   0.2
  13612401634   14692071254   11/05/19   0.2
  19792014497   14692071254   11/08/19   0.2
  13612401632   14692071254   11/10/19   0.2
  14302005910   14692071254   11/12/19   0.2
  18062300046   14692071254   11/15/19   0.8
  19564680939   14692071254   11/17/19   0.2
  18062300046   14692071254   11/20/19   0.2
  13612401634   14692071254   11/22/19   0.2
  13619292182   14692071254   11/24/19   0.2
  18302191356   14692071254   11/26/19   0.5
  18176979165   14692071254   11/29/19   0.2
  18329530768   14692071254   12/03/19   0.2
  13252301815   14692071254   12/08/19   0.2
  13619292182   14692071254   12/15/19   0.3
  19792273937   14692071254   12/22/19   0.2
  13612401634   14692071254   12/24/19   0.3
  13612401634   14692071254   12/27/19   0.1
  13612401646   14692071254   12/29/19   0.2
  18302191356   14692071254   12/31/19   0.1
